


Exhibit 10.2

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is effective as of the latest date set
out on the signature page hereof (the “Effective Date”), among Andrea
Electronics Corporation, a New York corporation having a place of business at
620 Johnson Ave., Suite 1B, Bohemia, New York 11716 (“Andrea”); and Conexant
Systems, Inc., a Delaware corporation having a place of business at 1901 Main
Street, Suite 300, Irvine, CA 92614 (“Conexant”) (Andrea and Conexant may each
be referred to as a “Party” or collectively be referred to as the “Parties”).

RECITALS

WHEREAS, the Parties wish to resolve the litigation pending in the International
Trade Commission Investigation No. 337-TA-949 titled Certain Audio Processing
Hardware and Software and Products Containing the Same (the “ITC Investigation”)
in which Conexant intervened;

WHEREAS, Andrea has granted Conexant and its Subsidiaries a license to the
Asserted Patents, the License Agreement being attached hereto as Confidential
Exhibit A.

In consideration of the mutual promises and covenants herein contained, Andrea
and Conexant agree as follows:

AGREEMENT

SECTION 1: DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
which shall include both singular and plural forms in context. Additional terms
may be defined elsewhere in this Agreement.

1.1. “Asserted Patents” means all patents asserted by Andrea in the ITC
Investigation, namely, the following U.S. Patents: 5,825,898; 6,049,607;
6,363,345; 6,483,923; and 6,377,637.

1.2. “Control” (including its correlative meanings, “Controlled” and
“Controlling”) means the power to direct or cause the direction of the
management and policies of an Entity whether through ownership of voting
securities, by contract or otherwise; it being understood and agreed that with
respect to a corporation, limited liability company, partnership, and similar
structures, “Control” shall also require (a) ownership of more than fifty
percent (50%) of the voting stock, limited liability interest, partnership
interest, or other voting interest (or equivalent interest), in any such
corporation, limited liability company, or partnership, or (b) in any country
where it is not permitted by law to own more than fifty percent (50%) of the
voting stock, limited liability interest, partnership interest, or other voting
interest (or equivalent interest) in a local corporation, limited liability
company, or partnership, ownership of the maximum legally allowed ownership
interest of the voting stock, limited liability interest, partnership interest,
or other voting interest (or equivalent interest) of the local corporation,
limited liability company, or partnership.

Page 1 of 6

--------------------------------------------------------------------------------




1.3. “Entity” means a natural person, corporation, association, joint venture,
partnership, company, limited liability company or other legal entity recognized
in any jurisdiction in the world.

1.4. “License Agreement” shall mean the License Agreement between Andrea and
Conexant, attached as Confidential Exhibit A.

1.5. “Subsidiary” shall mean any Entity directly or indirectly Controlled by a
Party, as of the Effective Date.

SECTION 2: DISMISSALS

2.1. Dismissals. Subject to the terms and conditions herein the Parties shall
file the following:

            a.       Andrea and Conexant shall jointly file a motion to
terminate the ITC Investigation substantially in the form set forth in Exhibit B
within five (5) days of the Effective Date.

2.2. Releases. Upon receipt of payment by Andrea as set forth in Section 3.1 of
the License Agreement, Andrea and its Subsidiaries and Conexant, its parent and
Conexant’s Subsidiaries shall release all claims, counterclaims and/or defenses
against each other relating to the Asserted Patents that were brought or could
have been brought of any kind and nature whatsoever, including but not limited
to any claims in the ITC Investigation, as of the Effective Date.

     a.      With respect to any and all claims released herein, each Party
stipulates and agrees that they shall be deemed to have expressly waived any and
all provisions, rights and benefits conferred by any law of any country, state
or territory, or principle of common law, which is similar, comparable, or
equivalent to Cal. Civ. Code § 1542, which provides:   A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.   Each Party acknowledges
that the inclusion of such unknown claims in the releases above was separately
bargained for and was a key element of this Agreement. Each Party acknowledges
that they may hereafter discover facts which are different from or in addition
to those that they may now know or believe to be true with respect to any and
all claims herein released and agree that all such unknown claims are
nonetheless released and that the releases above shall be and remain effective
in all respects even if such different or additional facts are subsequently
discovered.

Page 2 of 6

--------------------------------------------------------------------------------




2.3. No Costs. The Parties agree that this Agreement is intended solely as a
compromise between the Parties and without any acknowledgment of liability,
fault, or damages. The Parties acknowledge and agree that each Party shall bear
its own attorneys’ fees, court costs, expenses, and any other related costs and
expenses that they have incurred in connection with any and all claims
previously filed against each other. The Parties also agree that they shall bear
their own costs and attorneys’ fees relating to or arising from the negotiation
and performance of this Agreement.

SECTION 3
MISCELLANEOUS

3.1. Term. The rights granted under this Agreement, if any, shall commence upon
the Effective Date.

3.2. No Other Obligations. Neither Party shall have any other responsibilities
or obligations in connection with actions to enforce or defend the Asserted
Patents.

3.3. Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Parties, successors and assignees. Notwithstanding the
preceding, it is understood that no assignment will release either Party or
their Subsidiaries from any of their obligations hereunder.

SECTION 4
NOTICE

4.1. Written Notices. Any notices under this Agreement shall be in writing and
shall be delivered by facsimile transmission, electronic mail, overnight express
mail or express courier service to such Party at the address given below, or
such other address as provided by a Party by written notice in accordance with
this Section, and shall be effective on receipt. Notwithstanding the foregoing,
notices and other communications sent by facsimile transmission or electronic
mail shall be effective upon the sender’s receipt of an acknowledgement from the
intended recipient. This paragraph in no way constitutes waiver of service of
process in any litigation between the parties.

      For Andrea:       Andrea Electronics Corporation 620 Johnson Ave., Suite
1B Bohemia, New York 11716                       For Conexant:       Conexant
Systems, Inc. 1901 Main Street, Suite 300 Irvine, CA 92614 Attn: General Counsel


Page 3 of 6

--------------------------------------------------------------------------------




SECTION 5
GOVERNING LAW AND JURISDICTION

5.1. Governing Law. The Parties agree that this Agreement shall be considered to
have been made in, and construed and interpreted in accordance with the
substantive laws of the State of California, without regard to its conflict of
laws principles.

5.2. Jurisdiction. The Parties hereby submit to, and waive any venue objections
against, the sole and exclusive jurisdiction of the state and federal courts
located in Orange County in the State of California.

SECTION 6
WARRANTIES; COVENANTS; LIMITATION OF LIABILITY

6.1. Limited Warranty. Each Party represents and warrants that it has the full
authority to enter into and fully perform this Agreement; and that this
Agreement is valid and binding and enforceable in accordance with its terms.

SECTION 7
CONFIDENTIALITY

7.1. Duty to Maintain Confidentiality. Either Party may publicly disclose this
Agreement, except that the License Agreement, Confidential Exhibit A, may only
be disclosed in accordance with the Confidentiality obligations contained
therein.

SECTION 8
MISCELLANEOUS

8.1. Counterparts. This Agreement may be executed in counterparts in the English
language and each executed document shall be deemed an original thereof.

8.2. Entire Agreement; Construction. This Agreement constitutes the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all written and oral prior agreements and understandings with respect
thereto.

8.3. Modification. No variation or modification of the terms of this Agreement
or any waiver of any of the terms or provisions hereof shall be valid unless in
writing and signed by an authorized representative of each of the Parties.

8.4. Severability; Interpretation. This Agreement is subject to the
restrictions, limitations, terms and conditions of all applicable governmental
regulations, approvals and clearances. If any term or provision of this
Agreement is held invalid, illegal or unenforceable in any respect for any
reason, that invalidity, illegality or unenforceability shall not affect any
other term or provision hereof, and this Agreement shall be interpreted and
construed as if such term or provision, to the extent the same shall have been
held to be invalid, illegal or unenforceable, had never been contained herein,
and instead had been included in such manner as to lawfully effectuate the
intent of such term or provision. The Parties acknowledge that each Party was
represented by legal counsel in connection with this Agreement and that each of
them and its counsel have reviewed this Agreement, and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any applicable amendments or any exhibits.

Page 4 of 6

--------------------------------------------------------------------------------




8.5. Waiver. Failure by either Party to enforce any rights under this Agreement
for any length of time shall not be construed as a waiver of such rights nor
shall a waiver by either Party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.

8.6. Remedies. In the event of a breach of this Agreement, in addition to the
right to enforce its rights under this Agreement, each Party shall retain any
and all rights and/or remedies, at law or in equity.

8.7. No Admission. The Parties agree that this Agreement or anything contained
herein shall not constitute an admission by Conexant of infringement, validity
or enforceability of any of the Asserted Patents.

 

*******************************

Page 5 of 6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized officers effective on the Effective Date.

Andrea Electronics Corporation

By:           /s/ Douglas Andrea Name:            Douglas Andrea Title:
          CEO Date:           2/16/2016       Conexant Systems, Inc.   By:
          /s/ Denis Regimbal Name:           Denis Regimbal Title:
          President and CEO Date:           2/16/2016


Page 6 of 6

--------------------------------------------------------------------------------